984 F.2d 1135
UNITED STATES of America, Plaintiff-Appellee,v.Alfred Octave MORRILL, Jr., Defendant-Appellant.
No. 91-8386.
United States Court of Appeals,Eleventh Circuit.
Feb. 12, 1993.

H. Bradford Morris, Jr., (Court appointed), Gainesville, GA, for defendant-appellant.
Caroly J. Adams, Asst. U.S. Atty., Atlanta, GA, for plaintiff-appellee.
On Appeal from the United States District Court for the Northern District of Georgia, O'Kelley, Judge.
(Panel opinion May 4, 1992, 11th Cir., 1991, 963 F.2d 386)
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.

BY THE COURT:

1
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges of this court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.